835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.COlumbus Jasper SOUTHERLAND, Jr., and Clynda Kaye McDonald,Plaintiffs-Appellants,v.Ann Shattuck LAIRD, Rancho De La Repuesta, Inc., and StateWarehouse Company, Inc., Defendants-Appellees.
No. 87-5572.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*

ORDER

2
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs appeal from the dismissal of their civil diversity action filed pursuant to 28 U.S.C. Sec. 1332 for lack of personal jurisdiction over the named defendants.  We affirm the judgment of the district court because defendants simply do not have sufficient contacts with the Middle District of Tennessee;  exercising jurisdiction would therefore offend due process.  See R.L. Lipton Distrib.  Co. v. Dribeck Importers, Inc., 811 F.2d 967, 969 (6th Cir.1987);  Hooks v. Hooks, 771 F.2d 935, 945 (6th Cir.1985).  Plaintiffs also failed to allege any contacts whatsoever until after the district court adopted the magistrate's recommendation;  they therefore waived their right to appeal on this issue.  Wilson v. McMacken, 786 F.2d 216, 220 (6th Cir.1986).  Under the circumstances presented, we also conclude that appointment of counsel for plaintiffs would have been futile.  Mars v. Hanberry, 752 F.2d 254 (6th Cir.1985).


4
Furthermore, we conclude there was no abuse of discretion in the district court's denial of plaintiffs' motion to recuse.  A motion to recuse is committed to the sound discretion of the judge.  In re Ibrahim Kahn, P.S.C., 751 F.2d 162, 165 (6th Cir.1984).  There is nothing in this case to indicate that the judge's impartiality can reasonably be questioned.  See United States v. Story, 716 F.2d 1088, 1091 (6th Cir.1983).  Finally, we reject plaintiffs' contention that opposing counsel's failure to fully comply with local rules of court constitute grounds for reversal on appeal where, as here, plaintiffs have shown no prejudice resulting from such failure.


5
Therefore, it is ORDERED that the judgment of the district court be affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.


6
The appeal in this case is without merit, unjustified, and frivolous.  We therefore assess double costs against the plaintiffs.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation